354 F.2d 660
FRANK MOTOR HOMES, INC., Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 16326.
United States Court of Appeals Sixth Circuit.
December 9, 1965.

Fred E. Youngman, Dept. of Justice, Washington, D. C., Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Attys., Dept. of Justice, Washington, D.C., on brief; Lawrence Gubow, U. S. Atty., Robert F. Ritzenhein, Asst. U. S. Atty., Detroit, Mich., of counsel, for appellant.
Brian Sullivan, Detroit, Mich., Ronald K. Dalby, Detroit, Mich., on brief; Dykema, Wheat, Spencer, Goodnow & Trigg, Detroit, Mich., of counsel, for appellee.
Before WEICK, Chief Judge, and PHILLIPS and EDWARDS, Circuit Judges.

ORDER

1
On appeal from the judgment of the United States District Court for the Eastern District of Michigan, it is hereby ordered that the judgment be affirmed on the opinion of Chief Judge Levin. Frank Motor Homes, Inc. v. United States of America, 230 F. Supp. 782 (E.D.Mich.1964).